Case 9:18-cv-80176-BB Document 378 Entered on FLSD Docket 01/15/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                           Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

          DR. CRAIG WRIGHT’S NOTICE OF INTENT TO RESPOND TO
  PLAINTIFFS’ MOTION TO CONTINUE PRETRIAL DEADLINES AND TRIAL DATE

         Yesterday evening, plaintiffs filed a motion to continue pretrial deadlines and trial date

  [D.E. 377]. Dr. Craig Wright respectfully informs the Court that he intends to respond to

  plaintiffs’ motion and will file the response by midnight tonight.

                                                     Respectfully submitted,

                                                     RIVERO MESTRE LLP
                                                     Attorneys for Dr. Craig Wright
                                                     2525 Ponce de Leon Boulevard, Suite 1000
                                                     Miami, Florida 33134
                                                     Telephone: (305) 445-2500
                                                     Fax: (305) 445-2505
                                                     Email: arivero@riveromestre.com
                                                     Email: amcgovern@riveromestre.com
                                                     Email: arolnick@riveromestre.com
                                                     Email: bpaschal@riveromestre.com

                                                     By: s/ Andres Rivero
                                                     ANDRES RIVERO
                                                     Florida Bar No. 613819
                                                     ALAN H. ROLNICK
                                                     Florida Bar No. 715085
                                                     AMANDA MCGOVERN
                                                     Florida Bar No. 964263
                                                     BRYAN L. PASCHAL
                                                     Florida Bar No. 091576
Case 9:18-cv-80176-BB Document 378 Entered on FLSD Docket 01/15/2020 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I certify that on January 15, 2020, I electronically filed this document with the Clerk of
  the Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
  Mail.

                                                                  _ /s/Andres Rivero
                                                                     ANDRES RIVERO




                                                  2
